     Case 1:21-cv-00697-NONE-SKO Document 4 Filed 06/14/21 Page 1 of 2


 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9     DAE HENDERSON, JR.,                                Case No. 1:21-cv-00697-NONE-SKO

10                        Plaintiff,                      ORDER TO SHOW CAUSE WHY THE
                                                          ACTION SHOULD NOT BE DISMISSED
11                                                        FOR PLAINTIFF’S FAILURE TO
              v.                                          COMPLY WITH THE COURT’S ORDER
12
                                                          (Doc. 3)
13     JEFFREY Y. HAMILTON, et al.,
                                                          TWENTY-ONE DAY DEADLINE
14                        Defendants.
15
       _____________________________________/
16

17

18

19          Plaintiff Dae Henderson, Jr., a prisoner proceeding pro se, filed a complaint on April 28,

20 2021, along with a “Notice of Surety Bond and Request to Proceed with Accompanying Court

21 Papers Without Prepayment of Costs.” (Docs. 1, 2.) On May 3, 2021, the undersigned issued an

22 order identifying several deficiencies in Plaintiff’s application to proceed without the prepayment

23 of fees, providing him with another application form to proceed in forma pauperis (“IFP”), and

24 directing him to file an amended IFP application that corrects the identified deficiencies within thirty

25 days. (Doc. 3.) More than thirty days have lapsed without Plaintiff having filed an amended IFP

26 application.
27          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide, “[f]ailure of counsel or of

28 a party to comply with . . . any order of the Court may be grounds for the imposition by the Court
     Case 1:21-cv-00697-NONE-SKO Document 4 Filed 06/14/21 Page 2 of 2


 1 of any and all sanctions . . . within the inherent power of the Court.” E.D. Cal. L.R. 110. “District

 2 courts have inherent power to control their dockets,” and in exercising that power, a court may

 3 impose sanctions, including dismissal of an action. Thompson v. Housing Authority of Los Angeles,

 4 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action with prejudice, based on a party’s

 5 failure to prosecute an action or failure to obey a court order, or failure to comply with local rules.

 6 See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to comply

 7 with an order requiring amendment of complaint); Malone v. U.S. Postal Service, 833 F.2d 128, 130

 8 (9th Cir. 1987) (dismissal for failure to comply with a court order); Henderson v. Duncan, 779 F.2d

 9 1421, 1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

10          Accordingly, Plaintiff is ORDERED to show cause within twenty-one (21) days of the date
11 of service of this order why the action should not be dismissed for his failure comply with the Court’s

12 order and for his failure to prosecute this action. Alternatively, within that same time, Plaintiff may

13 either file an amended IFP application, or pay the $402.00 filing fee for this action.

14
     IT IS SO ORDERED.
15

16 Dated:      June 14, 2021                                      /s/   Sheila K. Oberto             .
17                                                     UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26
27

28

                                                      2
